Ellison, J.
We are asked to decide in this cause whether it be a necessary prerequisite to an appeal from the justice of the peace in forcible entry and detainer that the losing party should ask for a new trial under section 2442, Revised Statutes, 1879. We answer that it is not, The failure to ask for a new trial certainly should not be held to debar the circuit court of jurisdiction of the cause on appeal. The section relating to default, section 3040, is wholly unlike the statute here considered. The judgment is affirmed.
All concur.